Citation Nr: 0718662	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-32 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a neck injury.  

2.  Entitlement to service connection for the claimed 
residuals of a shoulder injury.  




WITNESS AT HEARING ON APPEAL

The veteran







ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to August 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  

The veteran testified at videoconference hearing before the 
undersigned Veterans Law Judge in September 2006.  



REMAND

During his September 2006 videoconference hearing, the 
veteran reported receiving Social Security Administration 
(SSA) disability benefits.  He also noted current treatment 
at the VA Medical Center (VAMC) in Huntington, as well as the 
VA Community Based Outpatient Clinic (CBOC) in Williamson, 
West Virginia.  

Additionally, he described treatment from "Dr. Volan" at 
Appalachian Regional Hospital in South Williamson.  
Corresponding medical records from SSA and from the noted 
treatment providers must be requested prior to further action 
by the Board on his claims.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact SSA in order to request all 
records of medical treatment 
corresponding to the reported grant of 
disability benefits to the veteran.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  These should include records 
from "Dr. Volan" as well as the 
Huntington VAMC and the Williamson CBOC.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.  

3.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

